Case 4:20-cv-05640-YGR Document 338-1 Filed 02/14/21 Page 1 of 6




                      Exhibit A
        Case 4:20-cv-05640-YGR Document 338-1 Filed 02/14/21 Page 2 of 6




                                           +1-212-474-1648

                                        lmoskowitz@cravath.com



                                                                                   January 13, 2021

            Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)

Dear Jay:

               I write in response to Apple’s January 3, 2021 letter regarding certain of Apple’s
requests for non-custodial documents and data and further to the parties’ January 5, 2021 meet
and confer on the same subject and Apple’s January 11, 2021 email.

              Agreements: Epic has completed its collection of the agreements identified in its
December 23, 2020 letter and has produced all of those agreements to Apple except for two
agreements for which Epic is working to address third-party confidentiality issues.

                Financial Data: With respect to RFP No. 46, Apple requested that Epic provide
data regarding its gross revenue, costs of sales, gross income, gross margin, total operating
expense and net income on a “per-game and on a per-platform basis”. As Epic explained during
the parties’ meet and confer, however, it does not track this information on a per game, per
platform basis. Instead, Epic has produced this financial data for its overall business, which is
how it is tracked in the ordinary course. Epic also has produced monthly revenue data for
Fortnite and Rocket League on a per platform basis as well as its monthly platform fees broken
out by platform for Fortnite, Rocket League, Dauntless, Paragon, Unreal Tournament, Battle
Breakers and Infinity Blade.

                Platform Data: As discussed during the parties’ meet and confer, Epic agrees to
produce the “cumulative” or all-time Fortnite data that is called for by Apple RFP No. 65
separate and apart from the data already provided in response to Apple Interrogatory No. 1.
Specifically, Epic will provide, for each platform individually and for all platforms combined:
(1) the average daily active users; (2) the total users; (3) total hours spent playing matches; and
(4) total hours spent in the game.

                Apple also requested that Epic provide definitions for the fields in the data set
identified in Epic’s Supplemental Response and Objection to Apple Interrogatory No. 1 at Bates
number EPIC_03515498. These field definitions are included in Appendix A to this letter.
        Case 4:20-cv-05640-YGR Document 338-1 Filed 02/14/21 Page 3 of 6
                                                                                                    2



                User and Transactional Data: In its December 23, 2020 letter, Epic proposed to
produce data sets responsive to Apple RFP Nos. 64 and 74 based on a 1/16 random sample of
Fortnite users rather than data sets covering the entire Fortnite userbase. Apple objected to this
proposal. In the interest of bringing this issue to a close, Epic will agree to produce the data sets
responsive to Apple RFP Nos. 64 and 74 as described in its December 23, 2020 letter for the
entire, worldwide Fortnite userbase. Epic is in the process of preparing these expanded data sets
and will produce them to Apple as soon as they are ready. 1

                Epic also explained in its December 23, 2020 letter that it was continuing to
investigate whether and to what extent it would be feasible to provide refund-related data
responsive to Apple RFP No. 74(f). Based on its investigation, Epic has determined that it is not
feasible to provide the requested information regarding refund requests and dispositions for
purchase transactions. Because Epic does not process transactions made on third-party
platforms, it does not have complete refund information for those transactions, and the refund
data it does have varies widely by platform and is not tracked in the ordinary course. However,
Epic does track in the ordinary course when it refunds to a player V-Bucks that were redeemed
for an in-game product. Epic has produced this data as part of the data set for redemption
transactions as described in its December 23, 2020 letter.

                                              *****

              Should Apple have any further questions about Epic’s non-custodial documents
and data productions, Epic is available to meet and confer.


                                                  Sincerely,



                                                  s/ Lauren A. Moskowitz


Jay P. Srinivasan
GIBSON, DUNN & CRUTCHER LLP
jsrinivasan@gibsondunn.com
AppleAppStoreDiscovery@gibsondunn.com

E. Joshua Rosenkranz
William F. Stute

    1
      Epic produced the sample data sets as part of the Epic production volume EPIC018 on
January 6, 2021. In its January 11, 2021 email, Apple asked about the missing column header
information for the purchases data set with Bates number EPIC_03955102. The format file for
that data set was inadvertently omitted from the production volume. The applicable column
headers are as follows: account_id; platform; store; item; quantity; revenue; revenue net;
event_date_partition; product.
     Case 4:20-cv-05640-YGR Document 338-1 Filed 02/14/21 Page 4 of 6
                                                                        3



ORRICK, HERRINGTON & SUTCLIFFE LLP
jrosenkranz@orrick.com
    wstute@orrick.com

Steve W. Berman
Robert F. Lopez
Shana E. Scarlett
Ben Siegel
Ted Wojcik
HAGENS BERMAN SOBOL SHAPIRO LLP
steve@hbsslaw.com
    robl@hbsslaw.com
        shanas@hbsslaw.com
           bens@hbsslaw.com
               tedw@hbsslaw.com

Mark C. Rifkin
Rachele R. Byrd
Matthew M. Guiney
Brittany N. DeJong
WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
rifkin@whafh.com
    byrd@whafh.com
       guiney@whafh.com
           dejong@whafh.com

BY EMAIL
    Case 4:20-cv-05640-YGR Document 338-1 Filed 02/14/21 Page 5 of 6
                                                                                              4



                                      Appendix A

•   start_of_month: first day of the monthly period

•   avg_dau_cross: the average number of daily active users who spent time in the game on
    the platform and at least one other platform in the same month

•   avg_dau_solo: the average number of daily active users who spent time in the game on
    the platform and no other platforms in the same month

•   avg_dau: the average number of daily active users who spent time in the game on the
    platform during the month

•   players_cross: the number users who spent time in the game on the platform and at least
    one other platform in the same month

•   players_solo: the number of users who spent time in the game on the platform and no
    other platforms in the same month

•   players: the number of users who spent time in the game on the platform during the
    month

•   hours_cross_playing: the number of hours played in a match on the platform by users
    who played on at least one other platform in the same month

•   hours_solo_playing: the number of hours played in a match on the platform by users
    who played on only that platform in the same month

•   hours_playing: the number of hours played in a match on the platform by all users during
    the month

•   hours_cross_total: the number of hours, including menu time, spent in the game on the
    platform by users who spent time on at least one other platform in the same month

•   hours_solo_total: the number of hours, including menu time, spent in the game on the
    platform by users who spent time on only that platform in the same month

•   hours_total: the number of hours, including menu time, spent in the game on the
    platform by users who spent time on only that platform in the same month
Case 4:20-cv-05640-YGR Document 338-1 Filed 02/14/21 Page 6 of 6




                      Exhibit A
